


Exhibit 10.1


SUBSCRIPTION AGREEMENT


January 26, 2015


Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238


The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
1.This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Wave Systems Corp., a Delaware corporation (the “Company”),
and the Investor.


2.The Company has authorized the sale and issuance to certain investors of (a)
up to _________________ shares of Class A Common Stock (the “Total Shares”), par
value $0.01 per share (the “Common Stock”) for a purchase price of $0.65 per
share (the “Purchase Price”) and (b) warrants, in substantially the form
attached hereto as Annex II (the “Warrants” and, collectively with the Total
Shares, the “Securities”), to purchase up to _____________ shares of Common
Stock at an exercise price of $0.70 per share (the “Exercise Price”).


3.The offering and sale of the Securities (the “Offering”) are being made
pursuant to the Company’s registration statement including a base prospectus
(the “U.S. Base Prospectus”) on Form S-3 (Registration No. 333-200316) filed
with the United States Securities and Exchange Commission (the “Commission”)
(which, together with all amendments or supplements thereto is referred to
herein as the “Registration Statement”) and a Prospectus Supplement containing
certain supplemental information regarding the Securities and terms of the
Offering that will be filed with the Commission (the “Prospectus Supplement”).


4.The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor, for the aggregate
purchase price set forth below, (a) the number of shares of Common Stock set
forth below (the “Investor Shares”) and (b) a Warrant to purchase the number of
shares of Common Stock set forth below (the “Investor Warrant” and, collectively
with the Investor Shares, the “Investor Securities”). The Investor Securities
shall be purchased pursuant to the Terms and Conditions for Purchase of
Securities attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein.


5.The transaction for the purchase of the Investor Shares with Security Research
Associates, Inc. (“SRA”) will settle by using the Deposit Withdrawal Agent
Commission (“DWAC”) system of The Depository Trust Company (“DTC”)




--------------------------------------------------------------------------------




Settlement via “DWAC”: the Company shall instruct the Company’s transfer agent,
American Stock Transfer & Trust Company, LLC (the “Transfer Agent”) to deliver
Investor Shares registered in the Investor’s name and address as set forth in
Exhibit A (below) at the Closing. The investor will need to instruct their
representative at their broker to receive the shares via DWAC.
6.The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or any of its affiliates and (b) it has no direct or indirect
affiliation or association with any member of the Financial Industry Regulatory
Authority, Inc. Exceptions:


______________________________________________________________________________
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)




--------------------------------------------------------------------------------




7.The Investor acknowledges that, prior to or in connection with the execution
and delivery of this Agreement, it has reviewed the final U.S. Base Prospectus,
dated January 7, 2015, which is a part of the Company’s Registration Statement,
and the Prospectus Supplement. THIS AGREEMENT SHALL NOT CONSTITUTE A BINDING
COMMITMENT ON THE PART OF THE COMPANY UNTIL (A) THE COMPANY HAS TIMELY RECEIVED
AN EXECUTED COPY OF THE COMPLETED SUBSCRIPTION AGREEMENT FROM THE INVESTOR AND
(B) THE COMPANY HAS DELIVERED TO THE INVESTOR AN EXECUTED COUNTERPART SIGNATURE
PAGE HERETO. THE INVESTOR ACKNOWLEDGES THAT, AT ANY TIME PRIOR TO THE DELIVERY
OF ITS EXECUTED COUNTERPART SIGNATURE PAGE, THE COMPANY MAY ELECT TO NOT ENTER
INTO THIS SUBSCRIPTION AGREEMENT FOR ANY REASON.


[Signature page follows]




--------------------------------------------------------------------------------




SIGNATURE PAGE
Please fax this page to SRA at 866-592-8132 or email a scanned PDF
Number of Investor Shares:_________    


Shares issuable upon exercise of Investor Warrant________
(40% No. of Investor Shares, Exercise Price of $0.70 per share)


Purchase Price Per Investor Share: $ 0.65
Total Purchase Price: $___________
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: January 26, 2015
______________________________________        
INVESTOR
By:_____________________________    
Print Name:______________________    
Title:____________________________    
Address:_________________________    
_______________________________        
_______________________________
Phone #:__________________________    
Email:____________________________    




--------------------------------------------------------------------------------




Agreed and Accepted
January 26, 2015:


WAVE SYSTEMS CORP.
By:_______________________    
Name:_____________________    
Title:______________________    




--------------------------------------------------------------------------------




13686910.6
Exhibit A
Please fax this page to SRA at 866-592-8132 or email a scanned PDF
Wave Systems Corp.
INVESTOR QUESTIONNAIRE
Pursuant to Section 3 of Annex I to this Agreement, please provide us with the
following information:
1. The exact name that your Investor Shares and Warrant are to be registered in.
You may use a nominee name if appropriate:
 
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
 
3. The mailing address of the registered holder listed in response to item 1
above:
 
4. The Social Security Number or Tax Identification Number of the registered
holder listed in response to item 1 above:
 



DWAC Settlement Details: The settlement and transfer of common shares will be
via DWAC - please include the following additional information:
1. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)
 
2. DTC Participant Number
 
3. Name of Account at DTC Participant being credited with the Shares
 
4. Account Number at DTC Participant being credited with the Shares
 







--------------------------------------------------------------------------------




ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
All capitalized terms not otherwise defined in this Annex I shall have the
meanings ascribed thereto in the Subscription Agreement to which this Annex I is
attached.
1.Authorization and Sale of the Investor Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Investor Securities.


2.Agreement to Sell and Purchase the Investor Securities; Placement Agents.


2.1.At the Closing (as defined in Section 3.1 below), the Company will sell to
the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Investor Shares and corresponding
Warrant set forth on the last page of the Subscription Agreement to which these
Terms and Conditions for Purchase of Securities are attached as Annex I (the
“Signature Page”) for the aggregate purchase price set forth on the Signature
Page.


2.2.The Company proposes to enter into substantially the same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of some or all of the remaining Securities to them as
part of the Offering (subject to Section 3.2(b) below). The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors”. The Company may complete sales of the remaining Securities in the
Offering to certain of the Other Investors without requiring such Other
Investors to enter into a Subscription Agreement; such sales shall nevertheless
be on the same price terms as the price terms for all of the other sales in the
Offering.


2.3.The Investor acknowledges that the Company intends to pay SRA (the
“Placement Agent”) a fee (the “Placement Fee”) in respect of the sale of the
Securities to the Investor pursuant to a Placement Agency Agreement (the
“Placement Agreement”) with the Placement Agent. A copy of the Placement
Agreement is available to the Investor upon request.


3.Closings and Delivery of the Securities and Funds.


3.1.Closing. The completion of the purchase and sale of the Securities (the
“Closing”)will occur on or before _____________, 2015 (the “Closing Date”). At
the Closing and in accordance with Section 5 of the Subscription Agreement: (a)
the Company will cause the Transfer Agent to deliver to the Investor the number
of Investor Shares set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached to the
Subscription Agreement as Exhibit A, in the name of a nominee designated by the
Investor; (b) the Company will deliver (by overnight courier) a Warrant to
purchase the number of shares of Common Stock set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached to the Subscription Agreement as Exhibit A, in the name
of a nominee designated by the Investor; and (c) the aggregate purchase price
for the Investor Securities being purchased by the Investor will be paid by or
on behalf of the Investor to the Company in the manner set forth in Section 3.3
below.




--------------------------------------------------------------------------------




3.2.(a)    Conditions to the Company’s Obligations. The Company’s obligation to
issue the Investor Securities to the Investor will be subject to (a) the receipt
by the Company of the aggregate purchase price for the Investor Securities being
purchased hereunder as set forth on the Signature Page, (b) the accuracy of the
representations and warranties made by the Investor in this Agreement, (c) the
fulfillment of those undertakings of the Investor to be fulfilled on or prior to
the Closing Date, (d) the Registration Statement remaining in effect and no stop
order proceedings with respect thereto being pending or threatened, and (e)
there being no objections raised by the staff of the NASDAQ Stock Market to the
consummation of the sale without the approval of the Company’s stockholders.


(b)Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Investor Securities will be subject to the fulfillment of those
undertakings of the Company with respect to the Investor Securities and/or the
Investor to be fulfilled on or prior to the Closing Date. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the remaining Securities that they have agreed to purchase
from the Company.


3.3.Delivery of Funds; Delivery of Investor Shares.


(a)     Subject to all of the provisions set forth in Section 5 of the
Subscription Agreement settlement of the Investor Securities purchased by such
Investor will be by means of the DWAC system of DTC. The Investor shall (i) pay
to the Company by wire transfer of immediately available funds to the account
set forth on Annex III hereto the aggregate purchase price for the Investor
Shares being purchased by the Investor hereunder and (ii) direct the
broker-dealer at which the account or accounts to be credited with the Investor
Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a DWAC instructing the Transfer Agent to
credit such account or accounts with the Investor Shares by means of an
electronic book-entry delivery. Promptly following the delivery to the Company
of the purchase price for the Investor Securities as described herein, the
Company shall direct its transfer agent to credit the Investor’s account or
accounts with the Investor Shares pursuant to the information contained in the
DWAC.


4.     Representations, Warranties and Covenants of the Investor.


4.1.


(a)    The Investor represents and warrants to, and covenants with, the Company
that: (a) the Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Investor Securities, including investments in securities issued by the
Company and investments in comparable companies, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Investor Securities; (b) the Investor has answered all
questions on the Signature Page for use in the Prospectus Supplement and the
answers thereto are true and correct as of the date hereof and will be true and
correct as of the Closing Date; and (c) the Investor, in connection with its
decision to purchase the number of Investor Securities set forth on the




--------------------------------------------------------------------------------




Signature Page, is relying only upon the U.S. Base Prospectus, the Prospectus
Supplement and the documents incorporated by reference therein.


(b)The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
the Placement Agent that would permit an offering of the Investor Securities, or
possession or distribution of offering materials in connection with the issue of
the Investor Securities, in any jurisdiction outside the United States where
action for that purpose is required. The Investor, if outside the United States,
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Investor
Securities or has in its possession or distributes any offering material, in all
cases at its own expense. The Placement Agent is not authorized to make and has
not made any representation or use of any information in connection with the
issue, placement, purchase and sale of the Investor Securities, except as set
forth or incorporated by reference in the U.S. Base Prospectus or the Prospectus
Supplement.


(c)The Investor further represents and warrants to, and covenants with, the
Company that: (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement; and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(d)The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Investor Securities constitutes legal, tax or investment advice. The
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Investor Securities.


(e)The Investor acknowledges that the shares of Common Stock acquired upon the
exercise of the Investor Warrant, if not registered, will have restrictions on
resale imposed by state and federal securities laws.
(f)The Investor represents, warrants and agrees that, since the earlier to occur
of (i) the date on which the Placement Agent first contacted the Investor about
the Offering and (ii) the date that is the tenth (10th) trading day prior to the
date of this Agreement, it has not directly or indirectly (a) engaged in any
short selling, (b) established or increased any “put equivalent position” as
defined in Rule 16(a)-1(h) under the Securities Exchange Act of 1934, as
amended, or (c) granted any option for the purchase of or entered into any
hedging or similar transaction with the same economic effect as a short sale, in
each case with respect to the Company’s securities.


Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,




--------------------------------------------------------------------------------




representations and warranties made by the Company and the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Investor Securities being purchased and the payment therefor.


6.Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:


(a)if to the Company, to:


Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238
Fax: (413) 243-0391
Attn: Walter A. Shepard, CFO


with copies to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Fax: (212) 728-9272
Attn: Neil W. Townsend
David B. Cosgrove
(b)if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.


7.Changes. This Agreement shall not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.


8.Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.


9.Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.


10.Governing Law; Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction. Any legal action, suit or
proceeding arising out of or relating to this Agreement or




--------------------------------------------------------------------------------




the transactions contemplated hereby shall only be instituted, heard and
adjudicated (excluding appeals) only in a state or federal court located in New
York, and each party hereto knowingly, voluntarily and intentionally waives any
objection which such party may now or hereafter have to the laying of the venue
of any such action, suit or proceeding, and irrevocably submits to the exclusive
personal jurisdiction of any such court in any such action, suit or proceeding.
Service of process in connection with any such action, suit or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement.


11.Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.


12.Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of Investor Securities to
such Investor.


13.Entire Agreement. This Agreement and the Warrant constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings between such parties with
respect to such subject matter.


14.No Assignment. This Agreement shall not be assigned by any party hereto
without the express prior written consent of the other party


